DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over John et al. (US-20100281527), and further in view of Reves (US-20070064617) and Stevens et al. (US-20110233140).
a.	Referring to claims 1, 7 and 13:
	Regarding claims 1, 7 and 13, John teaches a method comprising:  2receiving, at a device in a network, a set of known user identifiers used in the 3network (Para 16…. known user 
	John teaches a user identifier in the header information of a packet but fails to recite a plurality of user identifiers in the header information. However, packet header having plurality of user IDs from which one can be selected is well known in the art and described by Stevens in Para 50 (plurality of identifiers in a packet header wherein a particular identifier matches a device). Therefore it would have been to one of ordinary skill before the effective filing date of the claimed invention to modify John’s teaching by having a plurality of identifiers in the packet header and matching a device to identifier for the purpose of ensuring authenticity of a device through the identifier.
a.	Referring to claims 2, 8 and 15:
Regarding claims 2, 8 and 15, the combination of John and Stevens teaches the method as in claim 1 but fails to teach the association to a malicious behavior detector to generate a model of network traffic behaviors wherein the malicious behavior detector performs a 2mitigation action in the network. However, providing packet header information to generate traffic behavior is well known in the art and is described by Reves in Para 60, 67-69 and 76 (providing network 
a.	Referring to claims 3, 9 and 16:
Regarding claims 3, 9 and 16, the combination of John, Stevens and Reves teaches the method as in claim 1, wherein receiving the set of known user identifiers used in 2the network comprises:  3receiving, by the device, the set of known user identifiers from a Lightweight 4 Directory Access Protocol (LDAP) directory (See John, Para 36-38… LDAP directory service).  
a.	Referring to claims 4, 10, 14 and 17:
Regarding claims 4, 10, 14 and 17, the combination of John, Stevens and Reves teaches the method as in claim 1, wherein detecting the plurality of known user identifiers in the header 2information associated with the particular client address comprises:  3identifying, by the device, the plurality of known user identifiers in a Uniform Resource 4Identifier (URI) or a cookie in the header information associated with the particular client 5address (See John, Para 69… authentication packet containing user identifier in a URI as known in the art).  
a.	Referring to claims 6, 12 and 19:
Regarding claims 6, 12 and 19, the combination of John, Stevens and Reves teaches the method as in claim 1, further comprising:  2removing, by the device, the association between the particular user 3identifier and the particular client address based on a Dynamic Host Configuration .  
Allowable Subject Matter
Claims 5, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if moved into the independent claims including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497